DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the first end of the fourth continuous planar surface” in Lines 31-32.  there is insufficient antecedent basis for this limitation.  Presumably, the limitation should reference the third continuous planar surface.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leksell (US Patent No. 3,229,349).
(Claim 1) Leksell discloses a cutting insert (2) that includes: an upper surface (8; Fig. 1) having a first side part and a second side part; a lower surface (8; Figs. 2, 3) having a third side part and a fourth side part; a first lateral surface (4 on left side of Fig. 1) located between the first side part and the third side part; and a second lateral surface (4 on right side of Fig. 1) located between the second side part and the fourth side part.  The insert further includes an upper edge (6, 14, 9) located at the first side part (Fig. 1) and having a first upper edge (6, 14) and a second upper edge (9), and a lower edge being located at the third side part (6, 14, 9) and having a first lower edge and a second lower edge (annotated Fig. 2 below).  A central axis (7) is an imaginary line through a center of the upper surface and a center of the lower surface (Figs. 1-3).  The first lower edge is located below the second upper edge and the second lower edge is located below the first upper edge (annotated Fig. 2 below).  The first lateral surface includes a first continuous planar surface (5) that extends from a first end at the upper edge towards a second end at a point closer to the lower edge than the upper edge, and that is angled in a first direction relative to the central axis (Figs. 1-3), and a second continuous planar surface that extends from a third end at the lower edge towards a fourth end at a point closer to the upper edge than the lower edge, and that is angled in a second direction relative to the central axis (Figs. 1-3).  The second direction is different from the first direction (Figs. 1-3).1  The second end of the first continuous planar surface is smaller than the first end of the first continuous planar surface (Figs. 1-3).  The fourth end of the second continuous planar surface is smaller than the third end of the second continuous planar surface (Figs. 1-3).  The second lateral surface includes a flat region (4) parallel to the central axis (Figs. 1-3).  The insert is reversible.  As such, the clearance from top and bottom along the non-faceted areas would need to be the same or the insert would not operate the same when indexed/rotated.

    PNG
    media_image1.png
    19
    522
    media_image1.png
    Greyscale

(Claim 2) The first continuous planar surface is separated from the second side part, and the first continuous planar surface  is separated from the first side part (Figs. 1-3).  These conditions are met at least by the cutting edge separating the regions.  Claim 1 sets forth that the second continuous planar surface extends from the lower edge.  The lower surface has the second side part.  It is also worth noting that the claim does not require the second side part to intersect with the lateral surface to form the cutting edge.  The cutting edge is merely recited as being “at the second side part.”  The term “at” means near as part of its definition. (Claim 3) The first lateral surface further comprises a third continuous planar surface angled relative to the first continuous planar surface, and a fourth continuous planar surface angled relative to the second continuous planar surface.  The first continuous planar surface is located between the second continuous planar surface and the third continuous planar surface.  The second continuous planar surface is located between the first continuous planar surface and the fourth continuous planar surface (annotated Fig. 2 below).

    PNG
    media_image1.png
    19
    522
    media_image1.png
    Greyscale

(Claim 4) The third continuous planar surface and the fourth continuous planar surface are parallel to the central axis (Figs. 1-3).
(Claim 5) Each of the third continuous planar surface and the fourth continuous planar surface are connected to both of the upper surface and the lower surface (Figs. 1-3).
(Claim 8) Leksell discloses a cutting insert (2) that includes: an upper surface (8; Fig. 1) having a first side part; a lower surface (8; Figs. 2, 3) having a second side part; and a lateral surface (4) located between the first side part and the second side part.  The insert further includes an upper edge (6, 14, 9) located at the first side part (Fig. 1) and having a first upper edge (6, 14) and a second upper edge (9), and a lower edge being located at the second side part (6, 14, 9) and having a first lower edge and a second lower edge (annotated Fig. 2 below).  A central axis (7) is an imaginary line through a center of the upper surface and a center of the lower surface (Figs. 1-3).  The first lower edge is located below the second upper edge and the second lower edge is located below the first upper edge (annotated Fig. 2 below).  The lateral surface includes a first continuous planar surface (4), a second continuous planar surface, a third continuous planar surface (5) that extends from a first end at the lower edge towards a second end at a point closer to the upper edge than the lower edge, and that is located between the first continuous planar surface and the second continuous planar surface and is angled in a first direction relative to the first continuous planar surface and central axis (Figs. 1-3), and a fourth continuous planar surface (5) that extends from a third end at the upper edge towards a second end at a point closer to the lower edge than the upper edge, and that is located between the third continuous planar surface and the second continuous planar surface and is angled in a second direction relative to the second continuous planar surface and central axis (Figs. 1-3).  The second direction is different from the first direction (Figs. 1-3).  The second end of the third continuous planar surface is smaller than the first end of the third(or fourth) continuous planar surface (Figs. 1-3).  The fourth end of the fourth continuous planar surface is smaller than the third end of the fourth continuous planar surface (Figs. 1-3).

    PNG
    media_image2.png
    264
    522
    media_image2.png
    Greyscale

(Claim 9) The third continuous planar surface is separated from the second side part, and the fourth continuous planar surface is separated from the first side part (Figs. 1-3).  These conditions are met at least by the cutting edge separating the regions.  Claim 8 sets forth that the third continuous planar surface extends from the lower edge.  The lower surface has the second side part.  It is also worth noting that the claim does not require the second side part to intersect with the lateral surface to form the cutting edge.  The cutting edge is merely recited as being “at the second side part.”  The term “at” means near as part of its definition.
(Claim 10) The first continuous planar surface (4) is parallel to the central axis (Figs. 1-3).  The second continuous planar surface (4) is parallel to the central axis (Figs. 1-3).  The insert is reversible.  As such, the clearance from top and bottom along the non-faceted areas would need to be the same or the insert would not operate the same when indexed/rotated.
(Claim 11) Each of the first continuous planar surface and the second continuous planar surface are connected to both of the upper surface and the lower surface (Figs. 1-3).
(Claim 14) Leksell discloses a cutting insert (2) that includes: an upper surface (8; Fig. 1) having a first side part; a lower surface (8; Figs. 2, 3) having a second side part; and a lateral surface (4) located between the first side part and the second side part.  The insert further includes an upper edge (6, 14, 9) located at the first side part (Fig. 1) and having a first upper edge (6, 14) and a second upper edge (9), and a lower edge being located at the second side part (6, 14, 9) and having a first lower edge and a second lower edge (annotated Fig. 2 below).  A central axis (7) is an imaginary line through a center of the upper surface and a center of the lower surface (Figs. 1-3).  The first lower edge is located below the second upper edge and the second lower edge is located below the first upper edge (annotated Fig. 2 below).  The lateral surface includes a first continuous planar surface (5) that extends from a first end at the upper edge towards a second end at a point closer to the lower edge than the upper edge, and that is angled in a first direction relative to the central axis (Figs. 1-3), and a second continuous planar surface that extends from a third end at the lower edge towards a fourth end at a point closer to the upper edge than the lower edge, and that is angled in a second direction relative to the central axis (Figs. 1-3).  The second direction is different from the first direction (Figs. 1-3).  The second end of the first continuous planar surface is smaller than the first end of the first continuous planar surface (Figs. 1-3).  The fourth end of the second continuous planar surface is smaller than the third end of the second continuous planar surface (Figs. 1-3).

    PNG
    media_image1.png
    19
    522
    media_image1.png
    Greyscale

(Claim 15) The first continuous planar surface is separated from the second side part, and the first continuous planar surface  is separated from the first side part (Figs. 1-3).  These conditions are met at least by the cutting edge separating the regions.  Claim 14 sets forth that the second continuous planar surface extends from the lower edge.  The lower surface has the second side part.  It is also worth noting that the claim does not require the second side part to intersect with the lateral surface to form the cutting edge.  The cutting edge is merely recited as being “at the second side part.”  The term “at” means near as part of its definition.
(Claim 16) The lateral surface further comprises a third continuous planar surface angled relative to the first continuous planar surface, and a fourth continuous planar surface angled relative to the second continuous planar surface.  The first continuous planar surface is located between the second continuous planar surface and the third continuous planar surface.  The second continuous planar surface is located between the first continuous planar surface and the fourth continuous planar surface (annotated Fig. 2 below).

    PNG
    media_image1.png
    19
    522
    media_image1.png
    Greyscale

(Claim 17) The third continuous planar surface and the fourth continuous planar surface are parallel to the central axis (Figs. 1-3).
(Claim 18) Each of the third continuous planar surface and the fourth continuous planar surface are connected to both of the upper surface and the lower surface (Figs. 1-3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-11 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is broader than Applicant likely intends.  It would seem that the facets could incline in the same manner but be considered to have different directions.  That is, it depends on the origin of the direction.